NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BLR GROUP OF AMERICA, INC.,
Plaintiff-AppeIlan.t, '
V.
UNITED STATES,
Defen.dant-Appellee.
2011-5051 _
Appea1 from the United States C0urt of Federal
C1aiIns in case n0. 07-CV-579, Judge Margaret M.
SWeeney.
ON MOTION .
ORDER
BLR Gr0up of America, Inc. moves for a 60-day exten-
sion 0f ti1ne, until Ju1y 31, 2011, to file its initial brief
Up0n consideration there0f,
IT ls ORDERED THAT:
The motion is granted N0 further extensions should
be anticipated

BLR GROUP OF AMERICA V. US
JUN 02 2011
Date
cc: Tim0thy F. N0elker, Esq.
Wil]iam P. Raye1, Esq.
s21
2
FOR THE COURT
/s/ J an H0rbaly
J an H0rbaly
C1erk
FlL£D
i.s. coum‘ or APPEA1.s ma
ms FEnEnAL census
JUN 02 2011
JAl‘1 H9RBALY
C|.Efii
§